                             Case 21-13441-LMI                   Doc 14         Filed 04/30/21               Page 1 of 2

CGFD15 (4/23/16)




ORDERED in the Southern District of Florida on April 30, 2021




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                               United States Bankruptcy Court
                                                  Southern District of Florida
                                                    www.flsb.uscourts.gov
                                                                                                                 Case Number: 21−13441−LMI
                                                                                                                 Chapter: 13

In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Liz Echevarria
30 S Shore Drive
UNIT 1
Miami Beach, FL 33141

SSN: xxx−xx−6118


                                                    ORDER DISMISSING CASE
     At the time of filing of the above referenced case on April 12, 2021, the debtor was provided notice
by the court of filing requirements and the deadline(s) to correct deficiencies.

As of the date of this order, the debtor has failed to correct the following deficiency(ies) by the required
4/26/2021 deadline:

                       Debtor's Payment Advices

        Because the debtor has failed to meet the deadline(s) above for the listed deficient items, it is

ORDERED that:

 1. In accordance with 11 U.S.C. § 105(a), this case is dismissed.

 2. All pending motions are denied as moot.

 3. The trustee shall file a final report prior to the administrative closing of the case.

 4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United States
    Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the balance of the
    filing fee as required by Local Rule 1017−2(E). Payment must be made in cash, money order or
                         Case 21-13441-LMI              Doc 14         Filed 04/30/21   Page 2 of 2

      cashier's or "official" check. Any funds remaining with the trustee shall be applied to this balance and
      the trustee must dispose of any funds in accordance with the Bankruptcy Code and Local Rule
      1017−2(F), unless otherwise ordered by the court. The court will not entertain a motion for
      reconsideration of this order unless all unpaid fees are paid at the time the motion is filed.

 5. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for filing
    any future voluntary petitions submitted by this debtor if the refiling violates a prior order of the court
    or if the petition is accompanied by an Application to Pay Filing Fee in Installments and filing fees
    remain due from any previous case filed by the debtor.
                                                                ###
The clerk shall serve a copy of this order on all parties of record.
